Consent of Independent Registered Public Accounting Firm The Plan Administrator of the PSS World Medical, Inc. Savings Plan We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 33-80657) of our report dated August 27, 2012, relating to the financial statements and supplemental schedules of PSS World Medical, Inc. Savings Plan as of March 31, 2012 and 2011, and for the year ended March 31, 2012, which report appears in the March 31, 2012 annual report on Form 11-K of PSS World Medical, Inc. Savings Plan. /s/ The GriggsGroup CPAs Ponte Vedra Beach, Florida August 27, 2012
